Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-29-2005

Paripovic v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 03-4193




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Paripovic v. Atty Gen USA" (2005). 2005 Decisions. Paper 585.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/585


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                            August 24, 2005
                          No. 03-4193

                          ZELJKO PARIPOVIC, Petitioner

                                         v.

            ATTORNEY GENERAL OF UNITED STATES, Respondent

                (On Petition for Review from DOJ-OIL: A72-780-152)

Present:    AMBRO, VAN ANTWERPEN and STAPLETON, Circuit Judges

            Unopposed Motion by Respondent to Amend or Modify Opinion filed
            August 12, 2005.


                                               /s/ Aina R. Laws
                                              Case Manager 267-299-4957

                                   ORDER

The foregoing unopposed motion by Respondent to amend or modify the Opinion is
granted.




                                      By the Court,


                                      /s/ Thomas L. Ambro
                                      Circuit Judge

Dated: August 29, 2005

ARL/cc: SKJ; DED; RME; DEG; JDW